FILE COPY


                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                         (512) 463-1312



                                Thursday, November 30, 2017

District Clerk Nacogdoches County
Nacogdoches County Courthouse
101 W. Main, Suite 120                                                 11/30/2017
Nacogdoches, TX 75961
* DELIVERED VIA E-MAIL *

RE:    Case Number: 15-0944
       Court of Appeals Number: 12-15-00062-CV
       Trial Court Number: C0824736

Style: THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS
       v.
       C.W.H.

Dear Clerk:

       The judgment of the Supreme Court of Texas is final in the above referenced cause and
the enclosed mandate was issued today. Enclosed with the mandate is a certified copy of our
cost bill showing charges and payments as reflected by the record for your use in settlement
between the parties.
                                                 Sincerely,


                                                 Blake A. Hawthorne, Clerk

                                                 by Monica Zamarripa, Deputy Clerk

cc:     Mr. Jeremy S. Willis (DELIVERED VIA E-MAIL)
        Ms. Pam Estes (DELIVERED VIA E-MAIL)
        Mr. Noel D. Cooper (DELIVERED VIA E-MAIL)
        Ms. Susan Denton Ward (DELIVERED VIA E-MAIL)
        Mr. Matthew H. Frederick (DELIVERED VIA E-MAIL)